


Exhibit 10.1

[image_001.jpg] [image_001.jpg]













EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
April 27, 2015, (the “Effective Date”) by and between RMG Enterprise Solutions,
Inc., a Delaware corporation (the “Company”), and Jana Bell (the “Executive”).

The Company and Executive, intending to be legally bound, agree as follows:

1.

Representations and Warranties.  Executive represents and warrants to the
Company that (a) Executive is not bound by any restrictive covenants and has no
prior or other obligations or commitments of any kind (written, oral or
otherwise) that would in any way prevent, restrict, hinder or interfere with
Executive’s acceptance of employment with the Company or the performance of all
duties and responsibilities hereunder to the fullest extent of Executive’s
ability and knowledge, and (b) Executive has full power and capacity to execute
and deliver, and to perform all of Executive’s obligations under, this
Agreement.

2.

At-Will Employment.  Without limiting the right of either the Executive or the
Company to terminate employment on any other basis, Executive is employed on an
“at-will” basis meaning either the Executive or the Company may terminate the
Executive’s employment at any time by providing the other party hereto with
written notice of such termination.  The Executive's employment with the
Company, pursuant to this Agreement, shall commence on the Effective Date and
shall continue thereafter until terminated as provided in this Agreement.  As
used herein, "Term" shall mean the actual period of time during which the
Executive is employed by the Company under the terms and conditions of this
Agreement.

3.

Duties.  Executive will hold the office of Executive Vice President, Chief
Financial Officer.  Executive will have such duties and responsibilities as may
be assigned, from time to time, by and subject to the direction and supervision
of, and shall report to, the Company’s Chief Executive Officer, including, in
Executive’s capacity as Executive Vice President, Chief Financial Officer, such
duties and responsibilities to the subsidiaries of the Company as may be
assigned, from time to time, by and subject to the direction and supervision of
the Company’s Chief Executive Officer.  During the Term, and excluding any
periods of vacation or personal leave to which Executive is entitled, (i)
Executive will render Executive’s services on an exclusive basis to the Company,
(ii) Executive will apply on a full-time basis all of Executive’s skill and
experience to the performance of Executive’s duties, and (iii) Executive may
have no other employment and, without the prior written consent of the Company,
no outside business activities (provided that the management of Executive’s
personal or family assets and affairs and Executive’s time spent on charitable
activities will not be deemed outside activities so long as such activities do
not significantly interfere with Executive’s performance of duties under this
Agreement).  Executive will perform Executive’s duties under this Agreement with
fidelity and loyalty to the Company, to the best of Executive’s ability,
experience and talent in a diligent, trustworthy, businesslike and efficient
manner consistent with Executive’s duties and responsibilities and in accord
with best practices within the Company’s industry.  So long as they are not
inconsistent with the terms of this Agreement, Executive shall also comply with
all policies, rules and regulations of the Company as well as all directives and
instructions from the Company’s board of directors of the parent of the Company,
RMG Networks Holding Corporation, a Delaware corporation (the “Board”).  The
Company shall have the right to purchase in Executive’s name a “key person” life
insurance policy naming the Company and any of its subsidiaries as the sole
beneficiary thereunder, and Executive agrees to cooperate with the Company’s
procurement of such policy, provided that any information provided to an
insurance company or broker shall not be provided to the Company without the
prior written authorization of Executive.

4.

Compensation.  In exchange for services rendered by Executive hereunder, the
Company will provide Executive with the following compensation and benefits
during Executive’s employment under this Agreement:

(a)

Base Salary.  During the Term, the Company will pay Executive a salary no less
than (the “Base Salary”) of $285,000 per annum in accordance with the general
payroll practices of the Company in effect from time to time. Executive’s
compensation under this Agreement will be subject to such withholding as may be
required by law.

(b)

Annual Bonus.  Each fiscal year during the Executive’s employment with the
Company, the Company’s Chief Executive Officer will establish annual incentive
goals for the Executive.  The Executive will be eligible for an annual bonus
equal to fifty-percent (50%) of her annual base salary if she achieves the goals
for a given fiscal year.  The terms and conditions of the Executive’s annual
bonus will be determined in the sole discretion of the Company’s Chief Executive
Officer.  

(c)

Equity Incentive Plan. Upon approval from the Board, Executive will be eligible
for a stock option grant of 120,000 shares of RMG Networks Holding Corporation’s
common stock at a strike price that will be determined in accordance with the
provisions of  RMG Networks Holding Corporation’s applicable Stock Option Plan
and Option Agreement as of the Effective Date.





--------------------------------------------------------------------------------




[image_001.jpg] [image_001.jpg]













(d)

Benefits.  During the Term, Executive and Executive’s eligible dependents will
be offered the opportunity to participate in such medical and other employee
benefit plans for which they are eligible as may be established from time to
time by the Board for other employees of the Company or the subsidiaries of the
Company and for other executive employees of the Company or the subsidiaries of
the Company, and at rates and terms that are not more expensive to Executive
than those extended to other such employees.  In no event shall Executive be
eligible to participate in any severance plan or program of the Company or its
subsidiaries, except as set forth in Section 6 of this Agreement.

(e)

Vacation.  During the Term, Executive will be entitled to four (4) weeks of paid
vacation per calendar year in accordance with the Company’s policy in effect
from time to time.  Paid vacation to which Executive is entitled in any calendar
year may not be carried forward to any subsequent calendar year and no
compensation shall be payable in lieu thereof.  Vacation days will be taken at
such times and dates at the discretion of the Executive and as will not
significantly interfere with Executive’s duties and responsibilities to the
Company.

(f)

Expense Reimbursement.  During the Term the Company will reimburse Executive for
all reasonable and necessary out-of-pocket business and travel expenses incurred
by Executive in the performance of the duties and responsibilities hereunder,
subject to written policies and procedures for expense verification and
documentation that the Company or the Board may adopt from time to time.

5.

Termination.  Notwithstanding anything to the contrary in this Agreement,
Executive’s employment hereunder will terminate under any of the following
conditions:

(a)

Death.  Executive’s employment under this Agreement and any obligations
hereunder will terminate automatically upon the date of Executive’s death.

(b)

Disability.  The Company will have the right to terminate this Agreement if
Executive becomes disabled.  For purposes of this Agreement, “disabled” shall
mean that the Executive suffers from a physical or mental impairment that
prevents Executive from performing the essential functions of Executive’s
position, as set forth in this Agreement, for (i) ninety (90) days or more
(whether or not consecutive) in any twelve month period or (ii) a period of
ninety (90) consecutive days, in each case, as determined by a physician
satisfactory to both Executive and the Company (and, if they cannot agree, then
one to be selected and mutually accepted by their respective doctors).

(c)

Termination for Cause.  Executive’s employment hereunder may be terminated by
the Company (excluding, for this purpose, Executive, if applicable) at any time
for Cause.  For purposes of this Agreement, “Cause” for termination means the
following:

(i)

Executive commits, is convicted of or pleads guilty or nolo contendere to any
felony or any crime or offense involving acts of theft, fraud, embezzlement or
other misappropriation of funds, whether from the Company or otherwise;

(ii)

Executive’s commission of any act of moral turpitude that brings the Company
into public disrepute or disgrace or causes harm to the customer relations,
operations or business prospects of the Company;

(iii)

any breach by Executive of Executive’s obligations under this Agreement or any
other written agreement with the Company or any of its subsidiaries, which
Executive fails to cure within thirty (30) days after receipt of written notice
of such breach;

(iv)

Executive’s breach of policies or procedures of the Company or any of its
subsidiaries which causes, or could reasonably be expected to cause, material
harm to the Company or its subsidiaries which Executive fails to cure within
thirty (30) days of receipt of written notice of such event;

(v)

any intentional misrepresentation at any time by Executive to the Company or any
of its affiliates or the Board;

(vi)

to the extent consistent with the terms of this Agreement, Executive’s failure
or refusal to comply with the lawful instruction of the Company’s Chief
Executive Officer or the Board which Executive fails to cure within thirty (30)
days of receipt of written notice of such event; or





2




--------------------------------------------------------------------------------




[image_001.jpg] [image_001.jpg]













(vii)

Executive’s reporting to work under the influence of alcohol or illegal drugs,
or other alcohol or drug abuse that adversely affects the performance of
Executive’s duties or responsibilities.

(d)

Constructive Termination.  If any of the following events shall have occurred,
Executive shall be deemed to have been constructively terminated:

(i)

the Company’s material breach of this Agreement which remains uncured following
thirty (30) days prior written notice from Executive;

(ii)

a reduction in Executive’s Base Salary; or

(iii)

a material diminution of duties.

Notwithstanding the foregoing, no act or failure to act by the Company shall
give rise to “Constructive Termination” if cured within thirty (30) days of
written notice by the Executive to the Company received within thirty (30) days
of the discovery of the occurrence of such act or failure to act.  Further,
Executive must terminate Executive’s employment within thirty (30) days
following the expiration of the cure period for any act or failure to act that
remains uncured under this Section 5(d) in order to effect a termination for
Constructive Termination.

(e)

Termination After Notice.  Executive’s employment hereunder may be terminated
either by the Company without Cause or by the Executive, in which event
Executive will be entitled to receive Executive’s Base Salary for each day
following notice of such termination that Executive reports and is available for
work until the termination date and Executive’s annual bonus (or, as provided by
this Agreement, a pro rata portion thereof), if any, which should be at the same
time the bonus would have otherwise been paid had Executive remained employed,
but no later than March 15 of the calendar year after termination of employment,
as provided in this Agreement.  Executive will provide the Company with at least
thirty (30) days’ prior written notice of Executive’s intent to terminate
employment pursuant to this Section 5(e).  If Executive’s employment is being
terminated pursuant to any provision of Section 5(c) above, Company shall
provide Executive with notice of the section and the specific reasons for such
termination.  Notwithstanding the foregoing, the Company may elect to provide
Executive with compensation and benefits during any notice period and request or
direct Executive not to perform duties for Company during such period.

6.

Payments Upon Termination.

(a)

Accrued Compensation.  Upon termination of Executive’s employment hereunder
(including due to expiration of the Term), the Company will be obligated to pay
and Executive will be entitled to receive the Base Salary that has accrued for
services performed until the date of termination and which has not yet been
paid.  In addition, (i) Executive will be entitled to any vested benefits to
which Executive is entitled under the terms of any applicable benefit plan of
the Company, and, to the extent applicable, short-term or long-term disability
plan or program with respect to any disability, and in all events subject to the
payment timing and other restrictions as may be set forth in such plan or
program, and (ii) to the extent permitted by applicable law and the terms of the
Company’s health insurance, long-term healthcare insurance and life insurance
plans, Executive and Executive’s family may (but will not be required to) elect
to continue to participate in the Company’s health insurance, long-term
healthcare insurance and life insurance plans, including any period required
pursuant to COBRA or other applicable law.

(b)

Without Cause or for Constructive Termination.  Upon termination of Executive’s
employment by the Company without Cause or a resignation by Executive for
Constructive Termination at any time during the Term, the Company will be
obligated to pay and Executive will be entitled to receive: (i) all of the
amounts and benefits described in Section 6(a); (ii) any Bonus determined under,
and payable pursuant to, Section 4(b), pro rated for the period of the Company’s
fiscal year during which Executive was employed by the Company; and (iii)
subject to Section 6(f), Executive’s then base salary (paid in accordance with
the Company’s ordinary payroll policies) during the period beginning on the date
of Executive’s termination of employment and ending on the date that is six (6)
months following the date of Executive’s termination of employment (the
“Severance Amount”).  Further, Executive shall be entitled to reimbursement all
reasonable and necessary out-of-pocket business and travel expenses incurred
during the Term by Executive in the performance of the duties and
responsibilities hereunder, subject to written policies and procedures for
expense verification and documentation that the Company or the Board may adopt
from time to time.  Notwithstanding, however, with respect to any expense
reimbursement or in-kind benefit provided pursuant to this Agreement that
constitutes a “deferral of compensation” within the meaning of Section 409A of
the Code, (i) the expenses eligible for reimbursement or in-kind benefits
provided to Executive must be incurred during the Term (or applicable survival
period), (ii) the amount of expenses eligible for reimbursement or in-kind
benefits provided to Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Executive in any other calendar year, (iii) the reimbursements for expenses for
which Executive  is entitled to be reimbursed shall be made on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred, and (iv) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.





3




--------------------------------------------------------------------------------




[image_001.jpg] [image_001.jpg]













(c)

Death; Disability.  Upon termination of Executive’s employment upon the death of
Executive pursuant to Section 5(a) or upon Executive’s becoming disabled
pursuant to Section 5(b), the Company will be obligated to pay, and Executive
will be entitled to receive (i) all of the amounts and vested benefits described
in Section 6(a) and (ii) any Bonus determined under, and payable pursuant to,
Section 4(b), pro rated for the period of the Company’s fiscal year during which
Executive was employed by the Company.  For purposes of this Section 6(c),
Executive’s designated beneficiary will be such individual beneficiary or trust,
located at such address, as Executive may designate by notice to the Company
from time to time or, if Executive fails to give notice to the Company of such a
beneficiary, Executive’s estate.  Notwithstanding the preceding sentence, the
Company will have no duty, in any circumstances, to attempt to open an estate on
behalf of Executive, to determine whether any beneficiary designated by
Executive is alive or to ascertain the address of any such beneficiary, to
determine the existence of any trust, to determine whether any person or entity
purporting to act as Executive’s personal representative (or the trustee of a
trust established by Executive) is duly authorized to act in that capacity, or
to locate or attempt to locate any beneficiary, personal representative, or
trustee.

(d)

Expiration of Term or Other Termination.  Upon: (i) voluntary termination of
employment at any time during the Term by Executive for any reason whatsoever or
(ii) termination of employment by the Company for Cause, the Company will have
no further liability under or in connection with this Agreement, except to
provide all of the amounts and vested benefits described in Section 6(a).

(e)

Breach Post-Termination.  If (i) the Company has any obligation pursuant to
Section 6(a)-(c) to make payments or provide other benefits to Executive
following the last day of Executive’s employment by the Company, and (ii) (A)
Executive breaches the terms and conditions of the Release, Section 7 or Section
8 or (B) engages in conduct in violation of Section 9, in either case (A) or (B)
as reasonably determined by the Board in writing, then the Company may, upon
providing fifteen (15) days prior written notice (and providing the Executive
the reasonable opportunity to cure such breach or violation during such thirty
(30) day period) in its discretion and without limiting any other remedies that
may be available to the Company, cease providing any such payments or other
benefits pursuant to Section 6(b).  Should the Company fail to meet its
obligations to Executive pursuant to Section 6(b), then Executive’s
non-competition obligations pursuant to Section 9(a) of this Agreement are null
and void; provided that Executive will be required give the Company, thirty (30)
days prior written notice of the alleged breach and providing the Company with
reasonable opportunity to cure such breach or violation during such thirty (30)
day period.

(f)

Release.  Notwithstanding anything herein to the contrary, payments of the
Severance Amount are conditioned on Executive (or, in the event of Executive’s
death or disability, the estate of Executive or the authorized legal
representative, if any, of Executive, respectively) executing on or before the
twenty-first (21st) day following Executive’s Separation from Service (as
defined below), and not revoking, a release agreement of all claims against the
Company (the “Release”), in the form attached hereto as Exhibit B, and continued
compliance with the provisions of Section 7, Section 8 and Section 9.

7.

Ownership of Intellectual Property.  During the period of Executive’s employment
or service with the Company, to the extent that Executive, alone or with others,
develops, makes, conceives, contributes to or reduces to practice, or has prior
to the date hereof done any of the foregoing, any intellectual property related
to the duties of Executive hereunder or which results in any way from Executive
using the resources of the Company or any of its affiliates, whether or not
during working hours, such intellectual property is and will be the sole and
exclusive property of the Company.  The foregoing provision shall not apply to
any intellectual property that is not related to the business of the Company and
was developed for charitable or academic use and which was not developed using
resources of the Company or any of its affiliates or during working hours.  To
the extent any such intellectual property can be protected by copyright, and is
deemed in any way to fall within the definition of “work made for hire” as such
term is defined in 17 U.S.C. §101, such intellectual property will be considered
to have been produced under contract for the Company as a work made for hire. In
any event, and regardless of whether such intellectual property is deemed to be
a “work made for hire”, Executive will disclose any and all such intellectual
property to the Company and does hereby assign to the Company any and all right,
title and interest which Executive may have in and to such intellectual
property. Upon the Company’s request at any time and at their expense, including
any time after termination of Executive’s employment, to the extent Executive
can reasonably do so, Executive will execute and deliver to the Company such
other documents as the Company deems reasonably necessary to vest in the Company
the sole ownership of and exclusive worldwide rights in and to, all of such
intellectual property.

8.

Non-Disclosure of Confidential Information.  Executive acknowledges and agrees
that, during the Term, Executive may have access to and become familiar with
various trade secrets and other confidential or proprietary information of the
Company or any of its affiliates including, but not limited to, the Company’s
existing and contemplated services and products, documentation, technical data,
contracts, business and financial methods, practices and plans, costs and
pricing, lists of the Company’s customers, prospective customers and contacts,
suppliers, vendors, consultants and employees, methods of obtaining customers,
suppliers, vendors, consultants and employees, financial and operational data of
the Company’s present and prospective customers, suppliers, vendors, consultants
and employees, and the particular business requirements of the Company’s present
and prospective customers, suppliers, vendors, consultants and employees,
marketing and sales literature, records, software, diagrams, source code, object
code,





4




--------------------------------------------------------------------------------




[image_001.jpg] [image_001.jpg]













product development, trade secrets; and the Company’s techniques of doing
business, business strategies and standards (including all non-public
information of the Company, collectively, the “Confidential Information”).
 Executive expressly agrees not to disclose any Confidential Information,
directly or indirectly, nor use Confidential Information in any way, either
during the Term and thereafter.  Specifically, during the Term and thereafter,
Executive (i) will maintain the Confidential Information in strict confidence;
(ii) will not disclose any Confidential Information to any person or other
entity; (iii) will not use any Confidential Information to the detriment of the
Company or any of its affiliates; (iv) will not authorize or permit such use or
disclosure; and (v) will comply with the policies and procedures of the Company
regarding use and disclosure of Confidential Information.  All files, papers,
records, documents, drawings, specifications, equipment and similar items
relating to the business of the Company and Confidential Information, whether
prepared by Executive or otherwise coming into Executive’s possession, will at
all times remain the exclusive property of the Company and such items and all
copies thereof will be returned to the Company at the Company’s request or upon
the expiration or termination of Executive’s employment.  In connection with
Executive’s termination of employment with the Company, Executive will
reasonably cooperate with the Company in completing and signing a termination
statement or affidavit in the form reasonably proscribed by the Company, which
will contain Executive’s certification that Executive has no tangible
Confidential Information in Executive’s possession.

9.

Restrictive Covenants.  In the course of the employment of Executive hereunder,
and because of the nature of Executive’s responsibilities, Executive will
acquire valuable and confidential information and trade secrets with regard to
the Company’s and its affiliates’ business operations, including, but not
limited to, the Confidential Information.  In addition, Executive may develop on
behalf of the Company, a personal acquaintance with some of the Company’s and
its affiliates’ customers and prospective customers.  As a consequence,
Executive will occupy a position of trust and confidence with respect to the
Company’s and its affiliates’ affairs and its services.  In view of the
foregoing, and in consideration of the remuneration paid and to be paid to
Executive under this Agreement, Executive agrees that it is reasonable and
necessary for the protection of the goodwill and business of the Company and its
affiliates that Executive make the restrictive covenants contained in this
Agreement regarding the conduct of Executive during and after the employment
relationship with the Company, and that the Company may suffer irreparable
injury if Executive engages in conduct prohibited thereby.  In consideration of
Executive’s employment hereunder, and other good and valuable consideration, the
receipt of which is hereby acknowledged, Executive agrees as follows:

(a)

Non-Competition.  Subject to the next sentence of this Section 9(a), during the
period commencing on the Effective Date and ending on the date that is  six (6)
months following the end of the Term (such period, which will be extended by the
amount of time during which Executive is in violation of any provision of this
Section 9, the “Restricted Period”), Executive will not, in the United States
(the “Territory”), engage in, manage, operate, finance, control or participate
in the ownership, management or financing or control of, become employed by, or
become affiliated or associated with, directly or indirectly, whether as an
officer, director, shareholder, owner, co-owner, affiliate, partner, agent,
representative, consultant, independent contractor or advisor, or otherwise
render services or advice to, guarantee any obligation of, or acquire or hold
(of record, beneficially or otherwise) any direct or indirect interest in a
business that sells or provides products or services that are the same as or
substantially similar to or otherwise competitive with the products or
specialized services (provided that such “specialized services” shall not
include those services which would unreasonably restrict Executive from
utilizing Executive’s education and expertise in future employment, as long as
such employment and specialized services are not competitive with the Company or
any of its subsidiaries) sold or provided or that Executive has actual or
constructive knowledge are planned to be sold or provided by the Company or its
subsidiaries at any time while Executive is an employee or director of the
Company (a “Competitor”); provided, however, that Executive may own, as a
passive investment, shares of capital stock of any Competitor if (A) such shares
are listed on a national securities exchange or traded on a national market
system in the United States, (B) Executive, together with any of Executive’s
affiliates and Executive’s immediate family members (which shall mean
Executive’s wife and direct lineal descendants, but shall not include any other
blood relative), owns beneficially (directly or indirectly) less than five
percent (5%) of the total number of shares of such entity’s issued and
outstanding capital stock, and (C) neither Executive nor any of Executive’s
affiliates is otherwise associated directly or indirectly with such Competitor
or any of its affiliates.

(b)

Non-Solicitation.  During the Restricted Period, Executive will not, either on
Executive’s own behalf or on behalf of any third party (except the Company),
directly or indirectly:

(i)

(A) seek to induce or otherwise cause any person or entity that is a
then-current customer of the Company, or has been a customer of the Company or
one of its affiliates within the then-preceding twenty-four (24) months (a
“Customer”), or any prospective customer to which the Company or one of its
affiliates has made a proposal at that time or has taken actions or made efforts
of which Executive is aware related to making a proposal at that time (1) to
cease being a customer of or to not become a customer of the Company or one of
its affiliates, or (2) to divert any business of such Customer from the Company
or one of its affiliates, or otherwise, to discontinue or alter in a manner
adverse to the Company or one of its affiliates, such business relationship, or
(B) in any manner that is in competition with the Company or one of its
affiliates solicit for business, provide services to, do business with or become
employed or retained by, any Customer or potential customer solicited the
Company or one of its affiliates;





5




--------------------------------------------------------------------------------




[image_001.jpg] [image_001.jpg]













(ii)

hire, solicit or encourage to leave the employment or service of the Company or
one of its affiliates, any officer or employee of the Company or one of its
affiliates, or hire or participate (with another third party) in the process of
hiring any person or entity who is then, or who within the preceding twenty-four
(24) months was an employee of the Company or one of its affiliates, or provide
names or other information about the Company’s or its affiliates’ employees to
any person or entity under circumstances which could lead to the use of that
information for purposes of recruiting or hiring; or

(iii)

except as an employee of a Customer as permitted herein, otherwise interfere
with, disrupt, or attempt to interfere with or disrupt, the relationship between
the Company or one of its affiliates and any of their respective Customers,
suppliers, consultants or employees.

(c)

Non-Disparagement.  During the Term and thereafter, Executive will not at any
time publish or communicate to any person or entity, directly or indirectly, any
Disparaging (as defined below) remarks, comments or statements concerning the
Company, its parent, subsidiaries and affiliates, or any of their respective
present and former members, managers, directors, officers, successors and
assigns.  During the Term and thereafter, Company will not at any time publish
or communicate to any person or entity, directly or indirectly, any Disparaging
remarks, comments or statements concerning Executive.  “Disparaging” remarks,
comments or statements are those that impugn the character, honesty, integrity,
reputation, morality or business acumen or abilities in connection with any
aspect of the operation of business of the individual or entity being
disparaged.  This Section 9(c) will not be applicable to (i) truthful testimony
obtained through subpoena, (ii) any truthful information provided pursuant to
investigation by any Governmental Authority, or (iii) any truthful information
provided pursuant to any claim by the Executive or the Company under this
Agreement or any of the other documents relating to the Transaction asserted in
good faith.

(d)

Acknowledgment.  The parties agree that the restrictions placed upon Executive
are reasonable and necessary to protect the Company’s legitimate interests.
 Executive acknowledges that, based upon the advice of legal counsel and
Executive’s own education, experience and training, (i) these provisions will
not prevent Executive from earning a livelihood and supporting Executive and
Executive’s family during the Restricted Period, (ii) the Company conducts
business in the Territory, (iii) the Company competes with other businesses that
are or could be located in any part of the Territory, (iv) prior to the closing
of the transactions contemplated in the Purchase Agreement, the Company (and the
Executive on behalf of the Company) did business in and marketed products and
services throughout the Territory, (v) the restrictions contained in this
Agreement are reasonable and necessary for the protection of the business and
goodwill of the Company, (vi) the foregoing restrictions on competition are fair
and reasonable in type of prohibited activity, geographic area covered, scope
and duration, (vii) the consideration provided by the Company under this
Agreement is not illusory, and (viii) such provisions do not impose a greater
restraint than is necessary to protect the goodwill or other business interests
of the Company.  In consideration of the foregoing, and in light of Executive’s
education, skills, and abilities, Executive agrees that Executive will not
assert that, and it should not be considered that, any provision of this Section
9 are otherwise void, voidable or unenforceable, or should be voided or held
unenforceable.

(e)

Additional Time.  Executive agrees that the period during which the covenants
contained in this Section 9 will be effective will be computed by excluding from
such computation any time during which Executive is in violation of any
provision of this Section 9.

(f)

Independent Agreement.  The covenants on the part of Executive in this Agreement
will be construed as an agreement independent of any other agreement and
independent of any other provision of this Agreement, and the existence of any
claim or cause of action by Executive against the Company, whether predicated
upon this Agreement or otherwise, (other than the Company’s willful and
intentional failure to pay the Severance Amount, if payable hereunder) will not
constitute a defense to the enforcement by the Company of such covenants.  Each
of the covenants of this Agreement are given by Executive as part of the
consideration for this Agreement and as an inducement to the Company to enter
into this Agreement.

(g)

Subsequent Employment.  Executive hereby covenants and agrees to, as promptly as
possible following Executive’s acceptance of any subsequent employment or
consulting arrangement that Executive undertakes on behalf of persons or
entities other than the Company or any of its subsidiaries during the Restricted
Period, notify the Company in writing of any such arrangement, provided,
however, that failure to so provide such notice shall not result in any claim
for damages by Company hereunder unless any subsequent employment or consulting
arrangement that Executive undertakes is on behalf of a Competitor.  Executive
agrees that, during the Restricted Period, the Company may notify any person or
entity employing or otherwise retaining the services of Executive or evidencing
an intention of employing or retaining the services of Executive of the
existence and provisions of this Section 9.





6




--------------------------------------------------------------------------------




[image_001.jpg] [image_001.jpg]













10.

Reformation.  In furtherance and not in limitation of the foregoing, should any
duration, scope or geographical restriction on business activities covered under
any provision of this Agreement be found by any court of competent jurisdiction
to be less than fully enforceable due to its breadth of restrictiveness or
otherwise, Executive and the Company intend that such court will enforce this
Agreement to the full extent the court may find permissible by construing such
provisions to cover only that duration, extent or activity which may be
enforceable.  Executive will, at the Company’s request, join the Company in
requesting that such court take such action.  Executive and the Company
acknowledge the uncertainty of the law in this respect and intend that this
Agreement will be given the construction that renders its provisions valid and
enforceable to the maximum extent permitted by law.

11.

Conflicts of Interests.  During the Term, without the prior written approval of
the Company, Executive will not knowingly engage in any activity which is in
conflict with the Company’s interests.  In furtherance of this covenant,
Executive agrees during the Term that: (a) Executive will notify the Company of
any conflicts of interest or excessive gifts or offers of gifts or remuneration
from customers, suppliers or others doing or seeking to do business with the
Company; (b) Executive will not receive remuneration from any party doing
business with or competing with the Company unless the prior written consent of
the Company is first obtained; and (c) Executive will promptly inform the
Company of any business opportunities that come to Executive’s attention that
relate to the existing or prospective business of the Company, and Executive
will not participate in any such opportunities on behalf of any person or entity
other than the Company; provided, however, that Executive may, during working
hours, engage in reasonable time addressing issues related to Executive’s
charitable efforts and managing Executive’s personal investments to the extent
that such investments and time do not conflict with the Company’s interests.

12.

Unique Nature of Agreement.  Executive recognizes that the services to be
rendered by Executive are of a special, unique, unusual, extraordinary, and
intellectual character involving a high degree of skill and having a peculiar
value, the loss of which will cause Company immediate and irreparable harm,
which cannot be adequately compensated in damages.  In the event of a breach or
threatened breach by Executive of this Agreement, Executive consents that the
Company may be entitled to injunctive relief, both preliminary and permanent,
without bond or proof of specific damages, and Executive will not raise the
defense that the Company has an adequate remedy at law.  In addition, the
Company may be entitled to any other legal or equitable remedies as may be
available under law.  The remedies provided in this Agreement will be deemed
cumulative and the exercise of one will not preclude the exercise of any other
remedy at law or in equity for the same event or any other event.

13.

Miscellaneous.

(a)

Severability.  The covenants, provisions and sections of this Agreement are
severable, and in the event that any portion of this Agreement is held to be
unlawful or unenforceable, the same will not affect any other portion of this
Agreement, and the remaining terms and conditions or portions thereof will
remain in full force and effect. This Agreement will be construed in such case
as if such unlawful or unenforceable portion had never been contained in this
Agreement, in order to effectuate the intentions of the Company and Executive in
executing this Agreement.

(b)

No Waiver.  The failure of either the Company or Executive to object to any
conduct or violation of any of the covenants made by the other under this
Agreement will not be deemed a waiver of any rights or remedies. No waiver of
any right or remedy arising under this Agreement will be valid unless set forth
in an appropriate writing signed by both the Company and Executive.

(c)

Assignment.  This Agreement is binding upon the Company and Executive and their
respective heirs, personal representatives, successors and assigns; provided
that, the services to be rendered by Executive to the Company under this
Agreement are personal in nature and, therefore, Executive may not assign or
delegate Executive’s rights, duties or obligations under this Agreement, and any
attempt to do so will be null and void.  The Company may assign its rights under
this Agreement or delegate its duties and responsibilities under this Agreement
to any subsidiary of the Company or to any entity acquiring all or substantially
all of the assets of the Company or to any other entity into which the Company
may be liquidated, merged or consolidated.  In furtherance of such right of
assignment, Executive agrees to acknowledge such assignment in writing.

(d)

Survival.  Provisions of this Agreement which by their nature are intended to
survive termination of Executive’s employment with the Company or expiration of
this Agreement will survive any such termination or expiration of this
Agreement, including Section 1, Section 6, Section 7, Section 8, Section 9,
Section 10, Section 12 and Section 13.

(e)

Governing Law.  This Agreement will be governed by and construed in accordance
with the internal laws of  Texas without giving effect to the choice of laws
principles thereof.





7




--------------------------------------------------------------------------------




[image_001.jpg] [image_001.jpg]













(f)

Jurisdiction; Venue.  Each of the parties hereto by its execution hereof:

(i)

irrevocably submits to the jurisdiction of any state court located in  Texas and
to the jurisdiction of the United States District Court for the Northern
District of Texas – Dallas County  for the purpose of any suit, action or other
proceeding arising out of or based on this Agreement or the subject matter
hereof, and agrees that any state and federal court serving  Dallas, Texas will
be deemed to be a convenient forum;

(ii)

waives to the extent not prohibited by applicable law, and agrees not to assert,
by way of motion, as a defense or otherwise, in any such proceeding brought in
any of the above-named courts, any claim that it is not subject personally to
the jurisdiction of such courts, that its property is exempt or immune from
attachment or execution, that any such proceeding is brought in an inconvenient
forum, that the venue of such proceeding is improper, or that this Agreement, or
the subject matter hereof, may not be enforced in or by such court; and

(iii)

agrees that the substantially-prevailing party in any such litigation shall be
awarded her, her or its reasonable counsel fees and costs.

The parties hereto hereby consent to service of process in any such proceeding
in any manner permitted by the laws of Texas, and agree that service of process
by registered or certified mail, return receipt requested, at its address
specified in or pursuant to this Agreement is reasonably calculated to give
actual notice.

Except as provided in the Mandatory Arbitration section below, with respect to
any dispute or claims arising out of this Agreement or Executive’s employment
relationship with Company, the state and federal courts situated in Texas, shall
have personal jurisdiction over Company and Executive to hear disputes
concerning such claims, and that venue for any such disputes shall be
exclusively in the state or federal courts in Dallas County, Texas.  The
prevailing party in any legal action brought by one party against the other and
arising out of this Agreement shall be entitled, in addition to any other rights
and remedies it may have, to reimbursement for its expenses, including court
costs and reasonable attorneys’ fees.

If, at the time of enforcement of Section 7, 8, or 9 of this Agreement, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area.  Because Executive’s services are unique and
because Executive has access to Confidential Information and Work Product, the
parties hereto agree that money damages would not be an adequate remedy for any
breach of this Agreement.  Therefore, in the event a breach or threatened breach
of this Agreement, Company or its successors or assigns, in addition to other
rights and remedies existing in their favor, shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).  Executive agrees
that no bond or security shall be required in obtaining such equitable relief.
 In addition, in the event of an alleged breach or violation by Executive of
Section 9(a) and Section 9(b), the twelve-month or twenty-four-month period, as
applicable, shall be tolled until such breach or violation has been duly cured.
 Executive acknowledges that the restrictions contained in this Agreement are
reasonable and that Executive has had the opportunity to review the provisions
of this Agreement with Executive’s legal counsel.

(g)

Disputes or Controversies.  Executive recognizes that should a dispute or
controversy arising from or relating to this Agreement be submitted for
adjudication to any court, the preservation of the secrecy of Confidential
Information may be jeopardized.  Therefore, if the dispute or controversy
involves significant trade secrets of the Company or its subsidiaries, then, at
the Company’s reasonable request, all pleadings, documents, testimony, and
records relating to any such adjudication will be maintained in secrecy and will
be available for inspection by the Company, Executive and their respective
attorneys, experts and other agents, who will agree, in advance and in writing,
to receive and maintain all such information in secrecy, except as may be
limited by them in writing.

(h)

No Oral Modifications.  No alterations, amendments, changes or additions to this
Agreement will be binding upon either the Company or Executive unless reduced to
writing and signed by both the Company and Executive.

(i)

Notices.  All notices under this Agreement will be sent and deemed duly given
when posted in the United States first-class mail, postage prepaid to the
addresses set forth on the signature page of this Agreement.  These addresses
may be changed from time to time by written notice to the appropriate party.





8




--------------------------------------------------------------------------------




[image_001.jpg] [image_001.jpg]













(j)

Entire Agreement.  This Agreement, including the Exhibits attached hereto,
constitutes the entire understanding between the Company and Executive, and
supersedes as of the Effective Date all prior oral or written communications,
proposals, representations, warranties, covenants, understandings or agreements
between the Company and Executive, relating to the subject matter of this
Agreement, including the Prior Agreements.  By entering into this Agreement,
Executive certifies and acknowledges that Executive has carefully read all of
the provisions of this Agreement, and that Executive voluntarily and knowingly
enters into said Agreement.

(k)

Advice of Counsel and Construction.  The parties acknowledge that all parties to
this Agreement have been represented by counsel, or had the opportunity to be
represented by counsel of their choice.  Accordingly, the rule of construction
of contract language against the drafting party is hereby waived by all parties.
 Additionally, neither the drafting history nor the negotiating history of this
Agreement may be used or referred to in connection with the construction or
interpretation of this Agreement.

(l)

Section 409A.  Each payment under this Agreement, including each payment in a
series of installment payments, is intended to be a separate payment for
purposes of Treas. Reg. §1.409A-2(b), and is intended to be: (i) exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, the regulations
and other binding guidance promulgated thereunder (“Section 409A”), including,
but not limited to, by compliance with the short-term deferral exemption as
specified in Treas. Reg. § 1.409A-1(b)(4) and the involuntary separation pay
exception within the meaning of Treas. Reg. §1.409A-1(b)(9)(iii), or (ii) in
compliance with Section 409A, including, but not limited to, being paid pursuant
to a fixed schedule or specified date pursuant to Treas. Reg. § 1.409A-3(a) and
the provisions of this Agreement will be administered, interpreted and construed
accordingly.  If, nonetheless, this Agreement either fails to satisfy the
requirements of Section 409A or is not exempt from the application of Section
409A, then the parties hereby agree to amend or to clarify this Agreement in a
timely manner so that this Agreement either satisfies the requirements of
Section 409A or is exempt from the application of Section 409A, provided,
however, that no such amendment or clarification shall reduce the economic
benefit that Executive was to derive from this Agreement prior to such amendment
or clarification.

(m)

Separation from Service.  Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that are
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits shall not be
paid, or, in the case of installments, shall not commence payment, until the
later of: (i) the thirtieth (30th) day following Executive’s Separation from
Service; or (ii) if the Executive is a “specified employee”, then no payment or
benefit that is payable on account of the Executive’s “separation from service”
shall be made before the date that is six months after the Executive’s
“separation from service” (or, if earlier, the date of the Executive’s death) if
and to the extent that such payment or benefit constitutes deferred compensation
(or may be nonqualified deferred compensation) under Section 409A and such
deferral is required to comply with the requirements of Section 409A.  Any
payment or benefit delayed by reason of the prior sentence shall be paid out or
provided in a single lump sum at the end of such required delay period in order
to catch up to the original payment schedule and the remaining payments shall be
made as provided in this Agreement.  Unless otherwise required to comply with
Section 409A, a payment or benefit shall not be deferred if:

(x) it is not made on account of the Executive’s “separation from service”,

(y) it is required to be paid no later than within 2 ½  months after the end of
the taxable year of the Executive in which the payment or benefit is no longer
subject to a “substantial risk of forfeiture”, as that term is defined for
purposes of Section 409A, or

(z) the payment satisfies the following requirements: (A) it is being paid or
provided due to the Company’s termination of the Executive’s employment without
Cause or the Executive’s termination of employment pursuant to a Constructive
Termination, (B) it does not exceed two times the lesser of (1) the Executive’s
annualized compensation from the Company for the calendar year prior to the
calendar year in which the termination of the Executive’s employment occurs, and
(2) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the Executive’s
employment terminates, and (C) the payment is required under this Agreement to
be paid no later than the last day of the second calendar year following the
calendar year in which the Executive incurs a “separation from service”.





9




--------------------------------------------------------------------------------




[image_001.jpg] [image_001.jpg]













For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of her separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

(n)

Mandatory Arbitration.  In the event there is an unresolved legal dispute
between the parties that involves legal rights or remedies arising from this
Agreement or the employment relationship between Executive and Company, the
parties agree to submit their dispute to binding arbitration under the authority
of the Federal Arbitration Act and/or the Texas Arbitration Act; provided,
however, that Company may pursue a temporary restraining order and/or
preliminary injunctive relief in accordance with Section 7, 8 or 9 above, with
related expedited discovery for the parties, in a court of law, and, thereafter,
require arbitration of all issues of final relief.  Insured workers compensation
claims (other than wrongful discharge claims), and claims for unemployment
insurance are excluded from arbitration under this provision.  The Arbitration
will be conducted by the American Arbitration Association pursuant to the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes.  The arbitrator(s) shall be duly licensed to practice law
in the State of Texas.  Each party will be allowed at least one deposition.  The
arbitrator(s) shall be required to state in a written opinion all facts and
conclusions of law relied upon to support any decision rendered.  No arbitrator
will have authority to render a decision that contains an outcome determinative
error of state or federal law, or to fashion a cause of action or remedy not
otherwise provided for under applicable state or federal law.  Any dispute over
whether the arbitrator(s) has failed to comply with the foregoing will be
resolved by summary judgment in a court of law.  In all other respects, the
arbitration process will be conducted in accordance with the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes.  Company will pay the arbitration costs and arbitrator’s fees beyond
$500, subject to a final arbitration award on who should bear costs and fees.
 All proceedings shall be conducted in Dallas, Texas, or another mutually
agreeable site.   The duty to arbitrate described above shall survive the
termination of this Agreement.  Except as otherwise provided above, the parties
hereby waive trial in a court of law or by jury.  All other rights, remedies,
statutes of limitation and defenses applicable to claims asserted in a court of
law will apply in the arbitration.

(o)

Counterparts; Electronic Signature.  This Agreement may be executed in one or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  Further, this Agreement
may be executed by transfer of an originally signed document by facsimile,
e-mail or other electronic means, any of which will be as fully binding as an
original document.

(Signatures on following page.)





10




--------------------------------------------------------------------------------










THIS AGREEMENT CONTAINS DISPUTE RESOLUTION THROUGH BINDING ARBITRATION. THE
PARTIES ACKNOWLEDGE AND AGREE THAT DISPUTES ARISING UNDER THIS AGREEMENT WILL BE
RESOLVED THROUGH MANDATORY BINDING ARBITRATION UNDER SECTION 13 ABOVE.

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT, HAS
CONSULTED WITH AN ATTORNEY OF EXECUTIVE’S CHOOSING TO THE EXTENT EXECUTIVE
DESIRES LEGAL ADVICE REGARDING THIS AGREEMENT, AND UNDERSTANDS AND AGREES TO ALL
OF THE PROVISIONS IN THE AGREEMENT.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year above written.




COMPANY:




RMG ENTERPRISE SOLUTIONS, INC.




/s/ Robert Michelson

By:

Robert Michelson

Title:

Chief Executive Officer







Address:




RMG Networks Holding Corporation

Attention:  Robert Michelson

15301 Dallas Parkway, Suite 500

Dallas, TX 75001

Email:  bob.michelson@rmgnetworks.com







EXECUTIVE:




/s/ Jana Bell

JANA BELL







Address:

 

 

 

 

 

 











Signature Page to Executive Employment Agreement




--------------------------------------------------------------------------------




[image_001.jpg] [image_001.jpg]













Exhibit A

Form of Waiver and Release

I am entering into this Waiver and Release pursuant to Section 6(f) of the
Executive Employment Agreement dated as of ___________, 2015 (the “Employment
Agreement”) between [_____________] and me, and in consideration of the payments
and other benefits to be made to me pursuant to the Employment Agreement (the
“Benefits”), which were offered to me in exchange for my agreement, among other
things, to waive all of my claims against and release [_____________] and its
current or former predecessors, successors, owners and assigns (collectively
referred to as the “Company”), all of the current or former affiliates
(including parents and subsidiaries) of the Company (collectively referred to as
the “Affiliates”) and the Company’s and Affiliates’ current or former directors
and officers, employees and agents, insurers, employee benefit plans and the
fiduciaries and agents of said plans (collectively, with the Company and
Affiliates, referred to as the “Covered Parties”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to (i) my employment with or separation from the Company or the Affiliates or
(ii) any acts, omissions or occurrences prior to or on the Effective Date (as
defined below) of this Waiver and Release[, other than those claims, demands,
actions, liabilities and damages arising exclusively out of (A) my status as a
stockholder of the Company, (B) the Stockholder Agreement of the Company to
which I am a party or (C) any Award Agreement evidencing an award of Options to
the me pursuant to the Company’s 2013 Equity Incentive Plan (D) ERISA rights
under any retirement or benefit plan, (E) indemnity rights and (F) D&O rights I
may have.]1.

I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release and has given me at least 21 days from
the day I received a copy of this Waiver and Release to sign it, or I have
waived such time period in accordance with applicable law.

In exchange for the payment to me of Benefits, I, among other things, (1) agree
not to sue in any local, state and/or federal court regarding or relating in any
way to my employment with or separation from the Company or the Affiliates, and
(2) knowingly and voluntarily waive all claims and release the Covered Parties
from any and all claims, demands, actions, liabilities, and damages, whether
known or unknown, arising out of or relating in any way to my employment with or
separation from the Company or the Affiliates, except:  (A) my vested rights
under the terms of employee benefit plans sponsored by the Company or the
Affiliates; (B) with respect to such rights, claims as may arise after the
Effective Date of this Waiver and Release; (C) rights to indemnity I may be
otherwise be entitled to by contract or by law; and (D) moneys, compensation or
other benefits already owing to me.  This Waiver and Release includes, but is
not limited to, claims and causes of action under:  Title VII of the Civil
Rights Act of 1964, as amended; the Age Discrimination in Employment Act of
1967, as amended, including the Older Workers Benefit Protection Act of 1990;
the Civil Rights Act of 1866, as amended; the Civil Rights Act of 1991; the
Americans with Disabilities Act of 1990; the Energy Reorganization Act, as
amended, 42 U.S.C. §§ 5851; the Workers Adjustment and Retraining Notification
Act of 1988; the Sarbanes-Oxley Act of 2002; the Employee Retirement Income
Security Act of 1974, as amended; the Family and Medical Leave Act of 1993; the
Fair Labor Standards Act; the Occupational Safety and Health Act; claims in
connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law.  Further, I expressly represent
that no promise or agreement which is not expressed in the Employment Agreement
has been made to me in executing this Waiver and Release, and that I am relying
on my own judgment in executing this Waiver and Release, and that I am not
relying on any statement or representation of the Company, any of the Affiliates
or any other member of the Covered Parties or any of their agents.  I agree that
this Waiver and Release is valid, fair, adequate and reasonable, is entered into
with my full knowledge and consent, was not procured through fraud, duress or
mistake and has not had the effect of misleading, misinforming or failing to
inform me.

Notwithstanding the foregoing, nothing contained in this Waiver and Release is
intended to prohibit or restrict me in any way from (1) bringing a lawsuit
against the Company to enforce the Company’s obligations under the Employment
Agreement; (2) making any disclosure of information required by law; (3)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s legal, compliance or human resources officers; (4) testifying or
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization; or (5) filing any claims that are not permitted to be waived or
released under applicable law (although my ability to recover damages or other
relief is still waived and released to the extent permitted by law).




                                  

 

1   To be updated at the time of separation.





Signature Page to Executive Employment Agreement




--------------------------------------------------------------------------------










Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.  I acknowledge that this Waiver and
Release and the Employment Agreement set forth the entire understanding and
agreement between me and the Company or any other member of the Covered Parties
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Covered Parties.  I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
[to be completed at the time of separation:] [Name], [Title], [Company]
[Address, City, State ZIP], in which case the Waiver and Release will not become
effective.  In the event I revoke my acceptance of this offer, the Company shall
have no obligation to provide me Benefits.  I understand that failure to revoke
my acceptance of the offer within 7 calendar days from the date I sign this
Waiver and Release will result in this Waiver and Release being permanent and
irrevocable on the eighth day after I signed this Waiver and Release (the
“Effective Date”).

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to or on the Effective Date of
this Waiver and Release.  By execution of this document, I do not waive or
release or otherwise relinquish any legal rights I may have which are
attributable to or arise out of acts, omissions, or events of the Company or any
other member of the Covered Parties which occur after the date of the execution
of this Waiver and Release.




 

 

 

Employee’s Printed Name

 

Company Representative

 

 

 

 

 

 

Employee’s Signature

 

Company’s Signature Date

 

 

 

 

 

 

Employee’s Signature Date

 

 








2


